UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1402


In re: JERMAINE JERRELL SIMS, a/k/a Justice, a/k/a Jus,

                     Petitioner.



              On Petition for Writ of Mandamus. (3:98-cr-00045-CMH-1)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Jerrell Sims petitions for a writ of mandamus seeking an order directing

the district court, United States Attorney’s Office, and the Federal Bureau of

Investigation (FBI) to acknowledge allegedly exculpatory evidence Sims discovered after

his conviction and to correct errors that led to his 1998 indictment for aiding and abetting

bank robbery and related offenses. Sims also alleges that a witness gave false testimony

during his trial. We conclude that Sims is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances where the petitioner “ha[s] no other adequate means to attain the relief he

desires.”   Kerr v. U.S. Dist. Court, 426 U.S. 394, 402-03 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       The relief sought by Sims is not available by way of mandamus. To the extent

Sims seeks reversal of his conviction, mandamus may not be used as a substitute for

appeal or collateral review. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007); Kerr, 426 U.S. at 403. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                      PETITION DENIED



                                             2